DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10, line 2, "wayside device" has been changed to –wayside devices--;
Claim 10, line 2, "a delivery system" has been changed to –a wayside delivery system--;
	Claim 10, line 8, "the track" has been changed to –a track--;
	Claim 11, line 3, "wayside device" has been changed to –wayside devices--;	
	Claim 12, lines 6-7, "wayside device" has been changed to –wayside devices--;	
	Claim 13, line 2, “of the wayside friction management system” has been changed to –of the wayside delivery system--.
	Claim 14, line 3, "wayside device" has been changed to –wayside devices--;	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
depending on a difference between the data and the reference values, a friction control media delivery time, rate or both time and rate of the pump is modified to achieve a desired quantity of the friction control media on the track.
Claims 2-9, 15 and 18 are considered allowable based at least upon their dependence upon claim 1.
For claims 2-3, it is noted that the use of “corresponding to associated and known” as recited is to be interpreted as being identical in scope to “respectively corresponding to known”, as supported by Applicant’s 11/3/2021 Remarks.
For claim 10, the prior art fails to teach:
depending on a difference between the data and the reference values, a friction control media delivery time, rate, or both time and rate of the pump is modified to achieve a desired quantity of the friction control media on the track.
Claims 11-14 are considered allowable based at least upon their dependence upon claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Conley et al (US 2015/0211680).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849